DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/03/2021 and 03/24/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on February 03, 2021, wherein claims 1-7 are previously presented, claim 1 is currently amended, claims 8-11 are currently added, claims 1-11 are currently pending.

Response to Arguments
5.	Applicant’s arguments filed 12/14/2021 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.         Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. WO2018168423 (A1) -(US PG-PUB 20200285366 A1 is used as an equivalent English translation, hereinafter Agari) in view of Lee US PG-PUB 20150077652 A1 (hereinafter Lee).
Regarding claim 1, Agari teaches A touch panel (Fig. 2 and Para. [0026]; touch panel 1) comprising: a touch sensor substrate having a rectangular shape in plan view (Fig. 2 and Para. [0034]; a touch sensor substrate 17 has a rectangular shape), in which a sensor electrode configured to detect a touch position of a “operation element” is formed (Fig. 4, Fig. 5 and Para. [0040]-[0041]; the sensor electrodes 132, 134. The touch sensor portion 1s in which the row sensor electrodes 132 and the column sensor electrodes 134 are formed is a portion where a position of an operation element touching on the front surface 1f of the touch panel 1 is to be detected); a cover panel being fixed to one surface of the touch sensor substrate and being configured to be pressed by the “operation element” (Fig. 2 and Para. [0034] and Para. [0041]; the protective plate 11 and the touch sensor substrate 17 are adhered to each other via the dielectric sheet 14. Protective plate 11 comprises front surface 1f wherein an operation element touching on the front surface 1f is to be detected); a first electrode being formed outside of a display region on a surface of the cover panel on an opposite side of a surface to be pressed by the “operation element” (Fig. 2 and Para. [0034]-[0035]; conductive member 13 is disposed on the back surface of the protective plate 11 via the light-shielding seal 12 wherein the  light-shielding seal 12 formed by printing or the like provided in the inner peripheral portion on the back surface of the protective plate 11); and a second electrode being formed outside of the display region on the one surface of the touch sensor substrate (Fig. 2; electrode 15, 16), wherein the first electrode and at least a part of the second electrode overlap in plan view (Fig. 2; 13, 15, 16 overlap), the second electrode is formed at at least one corner portion of the touch sensor substrate (Fig. 2; electrode 15, 16 are formed at corner of substrate 17), and is electrically separated from the sensor electrode (Fig. 4; electrode 15, 16 is separate from electrodes 132 and 134), pressure when the touch sensor substrate is pressed by the “operation element” through the cover panel is detected by measuring a change of a distance between the first electrode and the second electrode when the surface of the cover panel to be pressed by the “operation element” is pressed as a change of electrostatic capacitance between the first electrode and the second electrode (Fig. 7-9 and Para. [0050]-[0058]; i.e. The first electrode 15 and the second electrode 16 are formed on the touch sensor substrate 17.  The conductive member 13 is disposed on the inner peripheral portion of the back surface of the protective plate 11 so as to face the first electrode 15 and the second electrode 16 via the dielectric sheet 14.  The distance d indicates the distance from the first electrode 15 and the second electrode 16 to the conductive member 13.  As previously described, when a pressing force is applied by an operation element to the front surface 1f of the touch panel 1, the dielectric sheet 14 expands and contracts, so that the distance d changes within a certain range in accordance with the pressing force and the capacitance Cp1b and the capacitance Cp2b simultaneously increase with a decrease of the distance d, and the capacitance Cp1b and the capacitance Cp2b simultaneously decrease with an increase of the distance d. That is, the capacitance), and the touch panel further comprises a ground electrode being formed on an outer peripheral side of the first electrode of the cover panel (Fig. 4 and Para. [0042]-[0043]; shielding wire 138 is formed on an outer periphery of conductive member 13 and electrode 15, 16). 
However, in another embodiment, Agari teaches the operation element is a touch pen (Para. [0002]; wherein touch pen is a pointer).
Thus, at the effective filing date, it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).  Agari fails to further disclose the touch panel further comprises a ground electrode being formed on the cover panel 
However, in the same field of touch panel, Lee teaches the touch panel (Fig. 1) further comprises a ground electrode (Fig. 1 and Para. [0023]; ground electrode 130) being formed on the cover panel at an outer peripheral side of the first electrode of the cover panel (Fig. 1, 6 and Para. [0023]; ground electrode 130 is formed along the entire edge of cover substrate 100 which is also at the edge of electrode).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Agari with the teachings of Lee, in order to prevents Lee-(Para. [0023]).

Regarding claim 2, Agari as modified by Lee teaches The touch panel according to claim 1, Agari teaches further comprising a leading wire configured to connect an external terminal and the second electrode (Fig. 4 and Para. [0044]; the connecting terminals 136 connect one end of electrodes 15, 16 to a flexible printed circuit (FPC)), wherein the ground electrode is formed to overlap at least a part of the leading wire in plan view (Fig. 4 and Para. [0042]; an end of each of the shielding wires 138 is connected to one of the connecting terminals 136).

Regarding claim 6, Agari as modified by Lee teaches A display apparatus (Fig. 2; display device 1000) comprising: the touch panel according to claim 1 (Fig. 2; touch panel 1); a liquid crystal panel being disposed on a back surface of the touch panel (Fig. 2; liquid crystal panel 4 is disposed on back surface of touch panel 1); and a backlight unit being disposed on a back surface of the liquid crystal panel (Fig. 2; backlight 45 disposed on back surface of liquid crystal panel 4).

Regarding claim 11, Agari as modified by Lee teaches The touch panel according to claim 1, Agari fails to disclose wherein the second electrode includes a first elongated section extending along a first direction of one edge of the touch sensor substrate and a second elongated 
However, in the same field of touch panel, Lee teaches second electrode includes a first elongated section extending along a first direction of one edge of the touch sensor substrate and a second elongated section extending along a second direction of another edge of the touch sensor substrate that is transverse to the first direction (i.e. Fig. 4; electrodes 211 and 212).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Agari with the teachings of Lee, in order to detect touch position.

7.         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. WO2018168423 (A1) -(US PG-PUB 20200285366 A1 is used as an equivalent English translation, hereinafter Agari).
Regarding claim 8, Agari teaches A touch panel (Fig. 2 and Para. [0026]; touch panel 1) comprising: a touch sensor substrate having a rectangular shape in plan view (Fig. 2 and Para. [0034]; a touch sensor substrate 17 has a rectangular shape), in which a sensor electrode configured to detect a touch position of a “operation element” is formed (Fig. 4, Fig. 5 and Para. [0040]-[0041]; the sensor electrodes 132, 134. The touch sensor portion 1s in which the row sensor electrodes 132 and the column sensor electrodes 134 are formed is a portion where a position of an operation element touching on the front surface 1f of the touch panel 1 is to be detected); a cover panel being fixed to one surface of the touch sensor substrate and being configured to be pressed by the “operation element” (Fig. 2 and Para. [0034] and Para. [0041]; the protective plate 11 and the touch sensor substrate 17 are adhered to each other via the dielectric sheet 14. Protective plate 11 comprises front surface 1f wherein an operation element touching on the front surface 1f is to be detected); a first electrode being formed outside of a display region on a surface of the cover panel on an opposite side of a surface to be pressed by the “operation element” (Fig. 2 and Para. [0034]-[0035]; conductive member 13 is disposed on the back surface of the protective plate 11 via the light-shielding seal 12 wherein the  light-shielding seal 12 formed by printing or the like provided in the inner peripheral portion on the back surface of the protective plate 11);  a second electrode being formed outside of the display region on the one surface of the touch sensor substrate (Fig. 2; electrode 15, 16); and a leading wire configured to connect an external terminal and the second electrode (Fig. 4 and Para. [0042]-[0043]; connecting wire 139 connecting electrode and connecting terminal 136 (pad area) which corresponds to claim external terminal), wherein the first electrode and at least a part of the second electrode overlap in plan view (Fig. 2; 13, 15, 16 overlap), the second electrode is formed at at least one corner portion of the touch sensor substrate (Fig. 2; electrode 15, 16 are formed at corner of substrate 17), and is electrically separated from the sensor electrode (Fig. 4; electrode 15, 16 is separate from electrodes 132 and 134), pressure when the touch sensor substrate is pressed by the “operation element” through the cover panel is detected by measuring a change of a distance between the first electrode and the second electrode when the surface of the cover panel to be pressed by the “operation element” is pressed as a change of electrostatic capacitance between the first electrode and the second electrode (Fig. 7-9 and Para. [0050]-[0058]; i.e. The first electrode 15 and the second electrode 16 are formed on the touch sensor substrate 17.  The conductive member 13 is disposed on the inner peripheral portion of the back surface of the protective plate 11 so as to face the first electrode 15 and the second electrode 16 via the dielectric sheet 14.  The distance d indicates the distance from the first electrode 15 and the second electrode 16 to the conductive member 13.  As previously described, when a pressing force is applied by an operation element to the front surface 1f of the touch panel 1, the dielectric sheet 14 expands and contracts, so that the distance d changes within a certain range in accordance with the pressing force and the capacitance Cp1b and the capacitance Cp2b simultaneously increase with a decrease of the distance d, and the capacitance Cp1b and the capacitance Cp2b simultaneously decrease with an increase of the distance d. That is, the capacitance), the touch panel further comprises a ground electrode being formed on an outer peripheral side of the first electrode of the cover panel (Fig. 4 and Para. [0042]-[0043]; shielding wire 138 is formed on an outer periphery of conductive member 13 and electrode 15, 16), 

    PNG
    media_image1.png
    744
    761
    media_image1.png
    Greyscale

Fig. 1) further comprises a ground electrode (Fig. 4; shielding wire 138) is formed to overlap at least a part of the leading wire in plan view (Fig. 4; wherein shield wire 138 overlaps part of wire 139).
However, in another embodiment, Agari teaches the operation element is a touch pen (Para. [0002]; wherein touch pen is a pointer).
Thus, at the effective filing date, it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 



Allowable Subject Matter
8.	Claims 5 and 7 are allowed. (Examiner states none of the references cited either alone or in any obvious combination teaches and or suggests “a ground electrode being formed outside of the display region on the surface of the cover panel on the opposite side of the surface to be pressed by the pointer, and an insulation layer being formed on a surface of the ground electrode on an opposite side of the cover panel, and the first electrode is formed on the cover panel with the ground electrode and the insulation layer being interposed between the first electrode and the cover panel” as recited in claim 5.

Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628